Citation Nr: 0831175	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from March to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for bilateral hearing loss and tinnitus.  
This case was previously before the Board in July 2007, at 
which time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

In its July 2007 determination, the Board concluded that new 
and material evidence had not been submitted to reopen claims 
for service connection for left heel and left ankle 
disabilities.  The Board also denied service connection for a 
left knee disability and denied a claim for an increased 
rating for hemorrhoids.  Accordingly, this decision is 
limited to the issues set forth on the preceding page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran sustained acoustic trauma in service.

2.  His current hearing loss disability in the left ear may 
not be disassociated from that in-service noise exposure.

3.  The veteran does not currently suffer from a hearing loss 
disability in the right ear.

4.  The veteran's tinnitus is related to his hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for 
hearing loss in the left ear have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for establishment of service connection for 
hearing loss in the right ear have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.385 (2007).

3.  The criteria for establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, as well as in March 2005 and August 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  Letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date were issued in March 2006 and August 2007.  
The case was last readjudicated in May 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service private and 
VA treatment records, VA examination reports, and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting evidence and 
providing testimony.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

The discharge certificate discloses that the veteran's 
military occupational specialty was field artillery and that 
he received a Marksman Badge.  As such, exposure to acoustic 
trauma in service is conceded.

A whispered voice hearing test on the separation examination 
in October 1957 was 15/15 in each ear.

The veteran could hear a whispered voice at 10 feet in each 
ear and conversational voice at 15 feet in each ear on a VA 
general medical examination in May 1958.  A supplemental 
report in July 1958 disclosed that the maximum distance 
conversational voice was heard was 20 feet.

A January 1982 VA medical record reveals that a hearing loss 
in the right ear was reported (apparently by history).  The 
veteran denied tinnitus.

The veteran was seen by a private physician in October 2004.  
He related that he had tinnitus that had been present for the 
last several years.  He also reported a history of noise 
exposure during service when he was stationed in a field 
artillery unit.  He denied any significant noise exposure 
following service.  The impression was tinnitus, which is 
probably associated with a sensorineural hearing loss.

The veteran was afforded audiometric tests at a private 
facility in October 2004.  The veteran complained of 
decreased hearing in both ears with tinnitus.  It was 
reported that the tests revealed a mild high frequency 
sensorineural hearing loss.  The examiner commented that the 
hearing loss might be contributing to tinnitus.

In an April 2006 statement, an audiologist and an 
otolaryngologist asserted that the veteran's old military 
noise exposure could be a contributing factor in his hearing 
loss and tinnitus.  They added that it was just as likely 
that the veteran had an age-related hearing loss, and that 
there was no way to determine between the two.  An April 2007 
private treatment report reflected complaints of ear pain.  
The veteran reported a history of a field explosion near his 
head/ear in the military with continuous problems since then.

The veteran was afforded a VA audiometric examination in 
September 2007.  He again reported a history of in-service 
noise exposure, and only recreational exposure to loud noise 
since service from leaf blowers and gunfire with hearing 
protection.  On audiometric testing, the puretone thresholds, 
in decibels, were as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
25
25
25
35
35
LEFT
20
25
25
34
45

Speech recognition scores using the Maryland CNC test were 94 
percent in both ears.

The examiner noted that she had reviewed the claims folder 
and that the whispered voice tests did not give ear or 
frequency specific data and did not rule out the presence of 
a high frequency hearing loss.  She added that without 
military era audiograms, it was not possible to provide an 
opinion, other than one based upon speculation, concerning 
the relationship of the veteran's hearing loss and tinnitus 
to his in-service noise exposure.  

Upon consideration of the evidence, the Board first notes 
that the veteran's right ear audiometric results on the VA 
examination do not meet the criteria for a hearing loss 
disability as set forth in 38 C.F.R. § 3.385.  While the 
private records appear to note a lower discrimination score 
prior to the 2007 VA examination, it does not appear that the 
Maryland CNC test was utilized in those examinations.  
38 C.F.R. § 4.85(a).  As such, those reports are entitled to 
little probative weight.  Thus, as the evidence fails to show 
hearing loss disability in the right ear as defined by 
38 C.F.R. § 3.385 on accepted testing, service connection for 
hearing loss in the right ear is denied. 

Turning to the left ear, the Board acknowledges that the 
veteran was exposed to acoustic trauma during service.  There 
is no objective evidence suggesting that the veteran suffered 
significant acoustic trauma following service.  The opinion 
expressed by the private audiologist and otolaryngologist 
essentially indicates that it is as likely as not that the 
in-service noise exposure contributed to his current hearing 
loss.  It must also be noted that, following the recent VA 
audiometric examination, the provider was unable to furnish 
any opinion, but stated that the whisper tests in service and 
thereafter did not rule out the presence of high frequency 
hearing loss.  Therefore, resolving the benefit of the doubt 
in the veteran's favor, the Board concludes that the 
preponderance of the evidence supports the claims for service 
connection for hearing loss in the left ear.  In light of 
this determination, the Board also observes that the 
veteran's tinnitus has been associated with his hearing loss 
and, accordingly, service connection for tinnitus is also 
warranted. 


ORDER

Service connection for hearing loss in the left ear is 
granted.

Service connection for hearing loss in the right tear is 
denied.

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


